   Case 1:19-cr-10085-RWZ Document 1 Filed 03/07/19 Page 1 of 8




                 UNITED STATES DISTRICT COURT
                  DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA
                                    Criminal No. I%I00?5
                                    Violations:
       V.

                                    Count One: False Statement to a Bank
                                    (18U.S.C, § 1014)
                                                                              m
                                    Counts Two - Six: Money Laundering
                                    (18U.S.C.§ 1956(a)(l)(B)(i))
FORTUNE AIKOROGIE, a/k/a
IMUETINYAN AIKOROGIE, a/k/a         Count Seven: Passport and Visa Fraud
FORTUNE AIKORIOGIE, a/k/a           (18 U.S.C.§ 1546(a))
IMUETINYAN AIKORIOGIE,
                                    False Statement Forfeiture Allegation:
             Defendant              (18 U.S.C. § 982(a)(2)(A))

                                    Money Laundering Forfeiture Allegation:
                                    (18 U.S.C. § 982(a)(1))




                           INDICTMENT
          Case 1:19-cr-10085-RWZ Document 1 Filed 03/07/19 Page 2 of 8




                                         COUNT ONE
                                   False Statement to a Bank
                                       (18U.S.C.§ 1014)

The Grand Jury charges:

       On or about September 28, 2016, at Dracut, in the District of Massachusetts, the

defendant,

                                   FORTUNE AIKOROGIE,
                             a/k/a IMUETINYAN AIKOROGIE,
                               a/k/a FORTUNE AIKORIOGIE,
                             a/k/a IMUETINYAN AIKORIOGIE,

did knowingly make a false statement and report for the purpose of influencing the action of TD

Bank, an institution the accounts of which were insured by the Federal Deposit Insurance

Corporation, in connection with an application to open a checking account, in that the defendant

falsely represented that he was a person named T.C.

       All in violation of Title 18, United States Code, Section 1014.
           Case 1:19-cr-10085-RWZ Document 1 Filed 03/07/19 Page 3 of 8




                                 COUNTS TWO THROUGH SIX
                                       Money Laundering
                                   (18U.S.C.§ 1956(a)(l)(B)(i))

The Grand Jury further charges:

         On or about the dates set forth below, in the District of Massachusetts and elsewhere, the

defendant,

                                      FORTUNE AIKOROGIE,
                                a/k/a IMUETINYAN AIKOROGIE,
                                  a/k/a FORTUNE AIKORIOGIE,
                                a/k/a IMUETINYAN AIKORIOGIE,

did knowingly conduct and attempt to conduct financial transactions as set forth below, knowing

that the property involved in each such transaction represented the proceeds of some form of

unlawful activity, and which in fact involved the proceeds of specified unlawful activity, that is,

wire fraud, in violation of 18 U.S.C. § 1343, and knowing that the transaction was designed, in

whole and in part, to conceal and disguise the nature, location, source, ownership, and control of

the proceeds of specified unlawful activity:

  Gount         Date                                  Description
     2         10/5/16    Wire transfer in the amount of $10,000 from the Compass Bank
                          account of Victim I in Texas to TD Bank account no. xxxxxx5952
                          in the name of T.C.
     3         10/6/16    Wire transfer in the amount of $2,000 from the Compass Bank
                          account of Victim I in Texas to TD Bank account no. xxxxxx5952
                          in the name of T.C.
     4        10/24/16    Wire transfer in the amount of $21,500 from the Compass Bank
                          account of Victim I in Texas to TD Bank account no. xxxxxx5952
                          in the name of T.C.
     5         II/I/I6    Wire transfer in the amount of $21,500 from the Compass Bank
                          account of Victim I in Texas to TD Bank account no. xxxxxx5952
                          in the name of T.C.
     6        I2/I5/I6    Wire transfer in the amount of $20,500 from the Wells Fargo Bank
                          account of Victim 2 in Texas to TD Bank account no. xxxxxx5952
                          in the name of T.C.

         All in violation of Title 18, United States Code, Section I956(a)(I)(B)(i).

                                                  3
          Case 1:19-cr-10085-RWZ Document 1 Filed 03/07/19 Page 4 of 8




                                        COUNT SEVEN
                                    Passport and Visa Fraud
                                     (18U.S.C.§ 1546(a))

The Grand Jury further charges:

       On or about December 21, 2016, at Lawrence, in the District of Massachusetts, the

defendant,

                                    FORTUNE AIKOROGIE,
                              a/k/a IMUETINYAN AIKOROGIE,
                                a/k/a FORTUNE AIKORIOGIE,
                              a/k/a IMUETINYAN AIKORIOGIE,

did knowingly possess a Zimbabwean passport in the name of T.C., and a nonimmigrant visa in

the name of T.C., both of which the defendant knew to be forged, counterfeited, altered, and

falsely made.

       All in violation of Title 18, United States Code, Section 1546(a).
            Case 1:19-cr-10085-RWZ Document 1 Filed 03/07/19 Page 5 of 8




                       FALSE STATEMENT FORFEITURE ALLEGATION
                                      (18 U.S.C. § 982(a)(2)(A))

       1.      Upon convictionof the offense in violation of Title 18, United States Code,

Section 1014, set forth in Count One of this Indictment, the defendant,

                                         FORTUNE AIKOROGIE,
                                   a/k/a IMUETINYAN AIKOROGIE,
                                     a/k/a FORTUNE AIKORIOGIE,
                                   a/k/a IMUETINYAN AIKORIOGIE,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 982(a)(2)(A),

any property, real or personal, which constitutes or is derived from proceeds obtained, directly

or indirectly, as the result of such offense.

       2.      If any of the property described in Paragraph 1, above, as being forfeitable

pursuant to Title 18,United States Code, Section 982(a)(2)(A), as a result of any act or omission

of the defendant ~

               a. cannot be located upon the exercise of due diligence;

               b. has been transferred or sold to, or deposited with, a third party;

               c. has been placed beyond the jurisdiction ofthe Court;

               d. has been substantially diminished in value; or

               e. has been commingled with other property which cannot be divided without
                     difficulty;

it is the intention of the United States, pursuant to Title 18, United States Code, Section 982(b),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property described in Paragraph 1 above.

       All pursuant to Title 18, United States Code, Section 982(a)(2)(A).
            Case 1:19-cr-10085-RWZ Document 1 Filed 03/07/19 Page 6 of 8




                   MONEY LAUNDERING FORFEITURE ALLEGATION
                                     (18 U.S,C.§ 982(a)(1))

        The Grand Jury further finds:

       1.      Upon conviction of one or more of the offenses in violation of Title 18, United

States Code, Section 1956, set forth in Counts Two through Six of this Indictment, the defendant,

                                    FORTUNE AIKOROGIE,
                              a/k/a IMUETINYAN AIKOROGIE,
                                a/k/a FORTUNE AIKORIOGIE,
                              a/k/a IMUETINYAN AIKORIOGIE,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 982(a)(1),

any property, real or personal, involved in such offense, and any property traceable to such

property. The property to be forfeited includes, but is not limited to, the following:

               a. $75,500, to be entered in the form of a forfeiture money judgment.

       2.      If any of the property described in Paragraph 1, above, as being forfeitable

pursuantto Title 18, United States Code, Section982(a)(1), as a result of any act or omission of

the defendant —


               a. cannot be located upon the exercise of due diligence;

               b. has been transferred or sold to, or deposited with, a third party;

               c. has been placed beyond the jurisdiction of the Court;

               d. has been substantially diminished in value; or

               e. has been commingled with other property which cannot be divided without
                  difficulty;
          Case 1:19-cr-10085-RWZ Document 1 Filed 03/07/19 Page 7 of 8




it is the intention of the United States, pursuant to Title 18, United States Code, Section 982(b),

incorporating Title 21, United States Code, Section 853(p),to seek forfeiture of any other

property of the defendant up to the value of the property described in Paragraph 1 above.

       All pursuant to Title 18, United States Code, Section 982(a)(1).
          Case 1:19-cr-10085-RWZ Document 1 Filed 03/07/19 Page 8 of 8




                                                     A TRUE BILL




                                                     FOREPERSON




CHRISTINE J. WICKERS
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF MASSACHUSETTS



District of Massachusetts: MARCH 7,2019
Returned into the District Court by the Grand Jurors and filed.



                                                     D ^PUTY CLERK
